                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 DON WELCH,                                    CV-18-78-GF-JTJ

 Plaintiff,                                    ORDER

 v.

 HONEYWELL INTERNATIONAL,
 INC. d/b/a NOVAR and JOHN DOE
 DEFENDANTS 1-10, inclusive,

 Defendants.

       The Court has been informed that this case has settled. (Doc. 41.)

Accordingly, IT IS HEREBY ORDERED that all deadlines and hearings in the

case are VACATED and all motions TERMINATED. The parties shall file a

stipulation for dismissal and submit a proposed order of dismissal to the

undersigned on or before January 3, 2020, or show good cause for their failure

to do so.

       DATED this 2nd day of December, 2019.




                                       -1-
-2-
